Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 1 of 18 PageID #: 431




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

               Plaintiff,

               v.                                            Civil Action No. 2:19-cv-00336-JRG

SPRINT CORPORATION, SPRINT                                   JURY TRIAL DEMANDED
COMMUNICATIONS CO., L.P., SPRINT
SOLUTIONS, INC., SPRINT SPECTRUM
L.P., and COMMSCOPE
TECHNOLOGIES LLC,

               Defendants.


                                 JOINT PROTECTIVE ORDER

       WHEREAS, Plaintiff Barkan Wireless IP Holdings, L.P. (“Plaintiff”) and Defendants Sprint

Corporation, Sprint Communications Co., L.P., Sprint Solutions, Inc., Sprint Spectrum, L.P.,

(collectively, “Sprint”), and CommScope Technologies LLC (together with Sprint, collectively

“Defendants”), hereafter referred to as “the Parties,” believe that certain information that is or will

be encompassed by discovery demands by the Parties in the above-captioned action (“Action”)

involves the production or disclosure of trade secrets, confidential business information, or other

proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

       1.      Each Party may designate as confidential for protection under this Order, in whole

or in part, any document, information or material that constitutes or includes, in whole or in part,



                                                   1
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 2 of 18 PageID #: 432




confidential or proprietary information or trade secrets of the Party or a Third Party to whom the

Party reasonably believes it owes an obligation of confidentiality with respect to such document,

information or material (“Protected Material”). Protected Material shall be designated by the Party

producing it by affixing a legend or stamp on such document, information or material as follows:

“CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY” or “RESTRICTED

CONFIDENTIAL SOURCE CODE.” The words “CONFIDENTIAL,” “RESTRICTED –

ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” shall be

placed clearly on each page of the Protected Material for which such protection is sought (except

deposition and hearing transcripts). For deposition and hearing transcripts, the word

“CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already present on

the cover page of the transcript when received from the court reporter) by each attorney receiving

a copy of the transcript after that attorney receives notice of the designation of some or all of that

transcript as “CONFIDENTIAL.”

       2.      Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of

this Order with the designation “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

shall receive the same treatment as if designated “CONFIDENTIAL” or “RESTRICTED -

ATTORNEYS’ EYES ONLY” under this Order, respectively, unless and until such document is

redesignated to have a different classification under this Order.

       3.      With     respect    to    documents,     information     or    material    designated

“CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED

CONFIDENTIAL SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the provisions




1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES

                                                  2
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 3 of 18 PageID #: 433




herein and unless otherwise stated, this Order governs, without limitation: (a) all documents,

electronically stored information, and/or things as defined by the Federal Rules of Civil Procedure;

(b) all pretrial, hearing or deposition testimony, or documents marked as exhibits or for

identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings and other

court filings; (d) affidavits; (e) discovery responses, including answers to interrogatories and to

requests for admission; and (f) stipulations. All copies, reproductions, extracts, digests, and

complete or partial summaries prepared from any DESIGNATED MATERIALS shall also be

considered DESIGNATED MATERIAL and treated as such under this Order.

       4.      A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”) may be

made at any time. Inadvertent or unintentional production of documents, information or material

that has not been designated as DESIGNATED MATERIAL shall not be deemed a waiver in

whole or in part of a claim for confidential treatment. Any party that inadvertently or

unintentionally produces Protected Material without designating it as DESIGNATED MATERIAL

may request destruction of that Protected Material by notifying the recipient(s), as soon as reasonably

possible after the producing Party becomes aware of the inadvertent or unintentional disclosure,

and providing replacement Protected Material that is properly designated. The recipient(s) shall

then destroy all copies of the inadvertently or unintentionally produced Protected Materials and any

documents, information or material derived from or based thereon.




ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.

                                                  3
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 4 of 18 PageID #: 434




       5.       “CONFIDENTIAL” documents, information and material may be disclosed only

to the following persons, except upon receipt of the prior written consent of the designating party,

upon order of the Court, or as set forth in paragraph 12 herein:

       a.      outside counsel of record in this Action for the Parties;

       b.      employees of such outside counsel assigned to and reasonably necessary to
               assist such counsel in the litigation of this Action;

       c.      in-house counsel for the Parties who either have responsibility for making decisions
               dealing directly with the litigation of this Action, or who are assisting outside
               counsel in the litigation of this Action;

       d.      up to and including three (3) designated representatives of each of the Parties to the
               extent reasonably necessary for the litigation of this Action, except that either party
               may in good faith request the other party’s consent to designate one or more
               additional representatives, the other party shall not unreasonably withhold such
               consent, and the requesting party may seek leave of Court to designate such
               additional representative(s) if the requesting party believes the other party has
               unreasonably withheld such consent;

       e.      outside consultants or experts (i.e., not existing employees or affiliates of a Party or
               an affiliate of a Party) retained for the purpose of this litigation, provided that
               before access is given, the consultant or expert has completed the Undertaking
               attached as Exhibit A hereto and the same is served upon the producing Party with
               the following materials:

               (i)     a current curriculum vitae of the consultant or expert;
               (ii)    a list of all cases in which the consultant or expert has worked in the past
                       four years;
               (iii)   a list that identifies each person or entity for which the proposed expert or
                       consultant has consulted during the last four years, and that identifies the
                       general subject matter of the work (subject to any confidentiality
                       obligations that may exist as to such consulting, as to which the consultant
                       or expert shall exercise reasonable efforts to obtain permission to disclose
                       at least the industry segment and general subject area of the technology).

               The above information will be provided at least ten (10) days before access to the
               Protected Material is to be given to that consultant or expert to enable the receiving
               Party of the Undertaking to object to and notify the receiving Party in writing that
               it objects to disclosure of Protected Material to the consultant or expert. The Parties
               agree to promptly confer and use good faith to resolve any such objection. If the
               Parties are unable to resolve any objection, the objecting Party may file a motion
               with the Court within fifteen (15) days of the notice, or within such other time as the


                                                  4
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 5 of 18 PageID #: 435




               Parties may agree, seeking a protective order with respect to the proposed disclosure.
               The objecting Party shall have the burden of proving the need for a protective order.
               In the event of such a dispute, no disclosure shall occur until all such objections
               are resolved by agreement or Court order;

       f.      independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services including
               mock jurors, mediators and supporting personnel, and photocopy, document
               imaging, and database services retained by counsel and reasonably necessary to
               assist counsel with the litigation of this Action; and

       g.      the Court and its personnel.

       6.      A Party shall designate documents, information or material as “CONFIDENTIAL”

only upon a good faith belief that the documents, information or material contains confidential or

proprietary information or trade secrets of the Party or a Third Party to whom the Party reasonably

believes it owes an obligation of confidentiality with respect to such documents, information or

material.

       7.      Documents, information or material produced in this Action, including but not

limited to Protected Material designated as DESIGNATED MATERIAL (i) shall be used by the

Parties only in this litigation for prosecuting, defending, or attempting to settle this Action; (ii)

shall not be used for any other purpose, and (iii) shall not be disclosed to any person who is not

entitled to receive such Protected Material as herein provided. All produced Protected Material

shall be carefully maintained so as to preclude access by persons who are not entitled to receive

such Protected Material, and any person or entity who obtains access to DESIGNATED

MATERIAL or the contents thereof pursuant to this Order shall not make any copies, duplicates,

extracts, summaries or descriptions of such DESIGNATED MATERIAL or any portion thereof

except as may be reasonably necessary in the litigation of this Action. Any such copies, duplicates,

extracts, summaries or descriptions shall be classified DESIGNATED MATERIALS and subject

to all of the terms and conditions of this Order.


                                                    5
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 6 of 18 PageID #: 436




       8.      To the extent a producing Party believes in good faith that certain Protected

Material qualifying to be designated CONFIDENTIAL is so sensitive that its dissemination

deserves even further limitation, the producing Party may designate such Protected Material

“RESTRICTED - ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes

computer source code and/or live data (that is, data as it exists residing in a database or databases)

(“Source Code Material”), the producing Party may designate such Protected Material as

“RESTRICTED CONFIDENTIAL SOURCE CODE”.

       9.      For Protected Material designated RESTRICTED - ATTORNEYS’ EYES ONLY,

access to, and disclosure of, such Protected Material shall be limited to individuals listed in

paragraphs 5(a–c) and (e–g); provided, however, that access by in-house counsel pursuant to

Paragraph 5(c) be limited to in-house counsel who exercise no competitive decision making

authority on behalf of the client.

       10.     For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE

CODE, the following additional restrictions apply:

       a.      Access to a Party’s Source Code Material shall be provided on two “stand-alone”
               computers (that is, the computers may not be linked to any network, including a
               local area network (“LAN”), an intranet or the Internet) that are password protected
               and maintained in a secure, locked area, and disabled from having external storage
               devices attached to them (“Source Code Computers”). 2 Notwithstanding the
               foregoing, at least one Source Code Computer may be connected to (i) a printer,
               or (ii) a device capable of temporarily storing electronic copies (such as
               electronically printed PDFs) solely for the limited purpose permitted pursuant to
               paragraphs 10 (l and p) below. Additionally, except as provided in paragraph 10(p)
               below, the Source Code Computers may only be located at the offices of the
               producing Party’s outside counsel;

       b.      The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the Source Code Computers to normal business hours, which for purposes
               of this paragraph shall be Monday through Friday 9:00 a.m. through 6:00 p.m. local

2
 Barkan agrees to reimburse for reasonable out-of-pocket expenses associated with providing the
second Source Code Computer.

                                                  6
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 7 of 18 PageID #: 437




           time, and excluding federal holidays. However, upon reasonable notice from the
           receiving Party, the producing Party shall make reasonable efforts to accommodate
           the receiving Party’s request for access to the Source Code Computers outside of
           normal business hours. The Parties agree to cooperate in good faith such that
           maintaining the producing Party’s Source Code Material at the offices of its outside
           counsel shall not unreasonably hinder the receiving Party’s ability to efficiently
           and effectively conduct the prosecution or defense of this Action;

     c.    The producing Party shall provide the receiving Party with information explaining
           how to start, log on to, and operate the Source Code Computers in order to access the
           produced Source Code Material on the Source Code Computers;

     d.    Input/output devices or electronic devices capable of capturing and/or storing
           information, including cell phones, smartphones, smart watches, PDAs, cameras,
           recordable or storage media (e.g., USB drives, portable hard drives, CDs, etc.),
           voice recorders, laptops, or computers are strictly prohibited inside the source code
           review room. All persons entering the secure room where the Source Code
           Computers are made available shall provide photo identification and must submit
           to a visual inspection to ensure that there are no prohibited items being brought
           into the room. A telephone and internet access will be provided in a room
           convenient to and near the source code review room—i.e., a room in close
           proximity to the source code review room; a reviewer shall be permitted to access
           the internet and use a personal cell phone in that room.

     e.    The receiving Party, at its own expense, may request that the producing Party
           install licensed software on the Source Code Computers to assist with review of
           the producing Party’s Source Code. To allow the Producing Party reasonable time
           to prepare the Source Code Computers, the receiving Party must provide the
           Producing Party the computer medium (CD or DVD) containing the requested
           software tools at least fourteen (14) days in advance of the inspection. In the event
           such software tool(s) require access to the Internet to complete the installation
           process, the receiving Party shall provide the Producing Party at least an additional
           seven (7) days in advance of the inspection to complete the installation process.
           Such timely requests for the installation of such software will not be unreasonably
           denied so long as the requested software is compatible with the operating system
           and other software necessary to make the Source Code available for inspection,
           installed on the Source Code Computers, and does not side-step any of the security
           features enabled on the Source Code Computers (e.g., enable connection and use
           of USB thumb drives). Notwithstanding the foregoing, the software tools shall not
           include compilers or other software that would be used to create binary or
           executable code from the Source Code Material. The producing Party will install
           and confirm installation of said software on the Source Code Computers prior to
           the date the receiving Party seeks access.

     f.    The producing Party will produce Source Code Material in computer searchable
           format on the Source Code Computers as described above.


                                             7
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 8 of 18 PageID #: 438




       g.      Access to Protected Material designated RESTRICTED CONFIDENTIAL
               SOURCE CODE shall be limited to outside counsel and up to three (3) outside
               consultants or experts 3 (i.e., not existing employees or affiliates of a Party)
               retained for the purpose of this litigation and approved to access such Protected
               Materials pursuant to paragraph 5(e) above.

       h.      A receiving Party may include excerpts of Source Code Material in a pleading,
               exhibit, expert report, discovery document, deposition transcript, other Court
               document (“Source Code Documents”), provided that the Source Code Documents
               are appropriately marked under this Order, restricted to those who are entitled to
               have access to them as specified herein, and, if filed with the Court, filed under
               seal in accordance with the Court’s rules, procedures and orders;

       i.      No written or electronic record of the Source Code Material is permitted except as
               expressly permitted herein. The Producing Party may keep a daily written log of
               the names of persons who enter the secure room to view the Source Code Material
               and the times at which they enter and depart. The Receiving Party’s outside
               counsel and/or experts shall be responsible for removing all materials from the
               secure room that may contain work product and/or attorney client privileged
               information. The Producing Party shall not be responsible for any items left in the
               room following each inspection session;

       j.      To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
               quoted Source Code Material will be separately stamped and treated as
               RESTRICTED CONFIDENTIAL SOURCE CODE;

       k.      Unless otherwise agreed to by the Parties, no electronic copies of Source Code
               Material shall be made without prior written consent of the producing Party, except
               as necessary to create documents which, pursuant to the Court’s rules, procedures
               and order, must be filed or served electronically;

       l.      The receiving Party shall be permitted to make a reasonable number of printouts of
               Source Code Material, which shall not exceed 50 consecutive pages and 1,000 total
               pages, all of which shall be designated and clearly labeled “RESTRICTED
               CONFIDENTIAL SOURCE CODE.” The Receiving Party may have up to four
               (4) copies of the printouts of Source Code Materials, but may not make further
               photocopies of the Source Code Materials beyond those four (4) copies. The
               receiving Party shall maintain a log of all such files that are printed or photocopied.

3
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within his or her firm to help in his or analysis shall count
as a disclosure to a single consultant or expert.

                                                  8
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 9 of 18 PageID #: 439




           Source code shall be printed and photocopied solely for use in depositions, expert
           reports, trial, or other court filings or disclosures. Source code shall not be printed
           or photocopied for the purpose of permitting review outside of the location of the
           Source Code Computers. Upon a Receiving Party’s request for a printout or
           photocopy of any Source Code Material, the Producing Party shall have three (3)
           business days to provide such printout or photocopy to the Receiving Party. The
           Producing Party will consider reasonable requests from the Receiving Party to
           print more than 1,000 total pages and/or 50 consecutive pages of Source Code
           Material. To the extent that the Producing Party objects to any request to print or
           photocopy source code, the parties shall meet and confer in good faith to resolve
           any such objection. The burden shall be on the objecting party to seek a protective
           order regarding any objection to printouts or photocopies of source code, except to
           the extent said objection is for providing printouts and photocopies that exceed the
           numerical limits set forth in this paragraph;

     m.    Should such printouts or photocopies be transferred back to electronic media, such
           media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and
           shall continue to be treated as such;

     n.    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
           photocopies of Source Code Material, the receiving Party shall ensure that such
           outside counsel, consultants, or experts keep the printouts or photocopies in a
           secured locked area in the offices of such outside counsel, consultants, or expert.
           The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
           Court for any proceedings(s) relating to the Source Code Material, for the dates
           associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
           the Source Code Material are taken, for the dates associated with the deposition(s);
           and (iii) any intermediate location reasonably necessary to transport the printouts or
           photocopies (e.g., a hotel prior to a Court proceeding or deposition);

     o.    All copies of any portion of the Source Code Material shall be returned to the
           Producing Party or destroyed within 60 days of final termination of this Action,
           including any appeals. Copies of Source Code Material that are marked as
           deposition exhibits shall not be provided to the Court Reporter or attached to
           deposition transcripts; rather the deposition record will identify the exhibit by its
           production numbers; and

     p.    A producing Party’s Source Code Material may only be transported by the receiving
           Party at the direction of a person authorized under paragraph 10(g) above to another
           person authorized under paragraph 10(g) above, on paper or removable electronic
           media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
           Express or other similarly reliable courier. Source Code Material may not be
           transported or transmitted electronically over a network of any kind, including a
           LAN, an intranet, or the Internet. Source Code Material may only be transported
           electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
           paragraph 10(l) above and is at all times subject to the transport restrictions set forth


                                              9
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 10 of 18 PageID #: 440




               herein.

       11.     Any attorney representing Plaintiff, whether in-house or outside counsel, and any

person who is both associated with Plaintiff and permitted to receive any Defendant’s Protected

Material that is designated RESTRICTED – ATTORNEYS’ EYES ONLY and/or RESTRICTED

CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”), who

obtains, receives, has access to, or otherwise learns, in whole or in part, any Defendant’s HIGHLY

SENSITIVE MATERIAL under this Order shall not prepare, prosecute, supervise, or assist in the

preparation or prosecution of any patent application pertaining to the field of base stations on

behalf of the receiving Party or its acquirer, successor, predecessor, or other affiliate during the

pendency of this Action and for one year after its conclusion, including any appeals. This provision

does not prohibit Plaintiff’s counsel of record or experts in this litigation from participating in or

representing it in reexamination proceedings, Post-Grant Review proceedings, Inter Partes

Review proceedings, or Covered Business Method Review proceedings involving any patent,

including the patents-in-suit, provided they (1) do not rely upon or use, directly or indirectly,

Defendant’s HIGHLY SENSITIVE MATERIAL in those proceedings and (2) do not advise on,

consult on, prepare, draft, or edit any amendment to specifications or claims in those proceedings.

To ensure compliance with the purpose of this provision, Plaintiff shall create an “Ethical Wall”

between those persons with access to HIGHLY SENSITIVE MATERIAL and any individuals

who, on behalf of the Plaintiff or its acquirer, successor, predecessor, or other affiliate, prepare,

prosecute, supervise or assist in the preparation or prosecution of any patent application pertaining

to the field of invention of base stations. For clarity and avoidance of doubt, in-house or outside

counsel of any Defendant in this action are not subject to this Prosecution Bar even if they have

received any other Party’s non-technical CONFIDENTIAL information or non-technical



                                                 10
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 11 of 18 PageID #: 441




RESTRICTED – ATTORNEYS’ EYES ONLY information other than through a violation of this

Order.

         12.   Nothing in this Order shall require production of documents, information or other

material that a Party contends is protected from disclosure by the attorney-client privilege, the

work product doctrine, or other privilege, doctrine, or immunity. If documents, information or

other material subject to a claim of attorney-client privilege, work product doctrine, or other

privilege, doctrine, or immunity is inadvertently or unintentionally produced, such production shall

in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,

doctrine, or immunity. Any Party that inadvertently or unintentionally produces documents,

information or other material it reasonably believes are protected under the attorney-client

privilege, work product doctrine, or other privilege, doctrine, or immunity may obtain the return

of such documents, information or other material by promptly notifying the recipient(s) and

providing a privilege log for the inadvertently or unintentionally produced documents, information

or other material. The recipient(s) shall (1) gather, destroy, and certify destruction of all copies of

such documents, information, or other material to the producing Party; or (2) gather and return all

copies of such documents, information or other material to the producing Party, except for any

pages containing privileged or otherwise protected markings by the recipient(s), which pages shall

instead be destroyed and certified as such to the producing Party. The receiving Party shall also

destroy any created derivative document such as a summary or comment on the inadvertently

produced information.     The receiving Party may move the Court for an Order compelling

production of such information, but the motion shall not assert as a ground for production the fact

or circumstances of the inadvertent or unintentional production. If a claim is disputed, the

receiving Party shall not use or disclose a document or information for which a claim of privilege



                                                  11
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 12 of 18 PageID #: 442




or immunity is made pursuant to this Paragraph for any purpose until the matter is resolved by

agreement of the parties or by a decision of this Court.

        13.     There shall be no disclosure of any DESIGNATED MATERIAL by any person

authorized to have access thereto to any person who is not authorized for such access under this

Order. The Parties are hereby ORDERED to safeguard all such documents, information and

material to protect against disclosure to any unauthorized persons or entities.

        14.     Nothing contained herein shall be construed to prejudice any Party’s right to use

any DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have access

to the DESIGNATED MATERIAL by virtue of his or her employment with the designating party,

(ii) identified in the DESIGNATED MATERIAL as an author, addressee, or copy recipient of such

information, (iii) although not identified as an author, addressee, or copy recipient of such

DESIGNATED MATERIAL, has, in the ordinary course of business, seen such DESIGNATED

MATERIAL, (iv) a current or former officer, director or employee of the producing Party or a

current or former officer, director or employee of a company affiliated with the producing Party;

(v) counsel for a Party, including outside counsel and in-house counsel (subject to paragraph 9 of

this Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose of

this litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons entitled

hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be

disclosed to any other persons unless prior authorization is obtained from counsel representing the

producing Party or from the Court.

        15.     Parties may, at the deposition or hearing or within thirty (30) days after receipt of

a deposition or hearing transcript, designate the deposition or hearing transcript or any portion



                                                   12
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 13 of 18 PageID #: 443




thereof as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY,” or

“RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

deposition or hearing transcript so designated shall be limited in accordance with the terms of this

Order. Until expiration of the 30-day period, the entire deposition or hearing transcript shall be

treated as confidential.

        16.     Any DESIGNATED MATERIAL that is filed with the Court shall be filed under

seal and shall remain under seal until further order of the Court. The filing party shall be

responsible for informing the Clerk of the Court that the filing should be sealed and for placing

the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the caption

and conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit thereto,

discloses or relies on confidential documents, information or material, such confidential portions

shall be redacted to the extent necessary and the pleading or exhibit filed publicly with the Court.

        17.     The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

this Action, or from using any information contained in DESIGNATED MATERIAL at the trial

of this Action, subject to any pretrial order issued by this Court.

        18.     A Party may request in writing to the other Party that the designation given to any

DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not agree to

redesignation within ten (10) days of receipt of the written request, the requesting Party may apply

to the Court for relief. Upon any such application to the Court, the burden shall be on the

designating Party to show why its classification is proper. Such application shall be treated

procedurally as a motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the



                                                   13
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 14 of 18 PageID #: 444




Rule’s provisions relating to sanctions. In making such application, the requirements of the Federal

Rules of Civil Procedure and the Local Rules of the Court shall be met. Pending the Court’s

determination of the application, the designation of the designating Party shall be maintained.

       19.     Each outside consultant or expert to whom DESIGNATED MATERIAL is

disclosed in accordance with the terms of this Order shall be advised by counsel of the terms of

this Order, shall be informed that he or she is subject to the terms and conditions of this Order, and

shall sign an acknowledgment that he or she has received a copy of, has read, and has agreed to be

bound by this Order. A copy of the acknowledgment form is attached as Appendix A.

       20.     To the extent that any discovery is taken of persons who are not Parties to this

Action (“Third Parties”) and in the event that such Third Parties contend the discovery sought

involves trade secrets, confidential business information, or other proprietary information, then

such Third Parties may agree to be bound by this Order.

       21.     To the extent that discovery or testimony is taken of Third Parties, the Third Parties

may designate as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’ EYES ONLY” any

documents, information or other material, in whole or in part, produced or given by such Third

Parties. The Third Parties shall have ten (10) days after production of such documents, information

or other materials to make such a designation. Until that time period lapses or until such a

designation has been made, whichever occurs sooner, all documents, information or other material

so produced or given shall be treated as “CONFIDENTIAL” in accordance with this Order.

       22.     The provisions of this Order shall continue to be binding after final termination of

this case until a Producing Party agrees otherwise in writing or a court order otherwise directs.

Within sixty (60) days of final termination of this Action, including any appeals, all

DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,



                                                 14
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 15 of 18 PageID #: 445




descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated into any

privileged memoranda of the Parties and materials which have been admitted into evidence in this

Action), shall at the producing Party’s election either be returned to the producing Party or be

destroyed. The receiving Party shall verify the return or destruction by affidavit furnished to the

producing Party, upon the producing Party’s request. Notwithstanding the foregoing, outside

counsel of record shall be entitled to maintain copies of all pleadings, expert reports, motions and

trial briefs (including all supporting and opposing papers and exhibits thereto), written discovery

requests and responses (and exhibits thereto), deposition transcripts (and exhibits thereto), trial

transcripts and hearing transcripts, and exhibits offered or introduced into evidence at any hearing

or trial, emails and their attachments, and their attorney work product which refers or is related to

any Protected Material for archival purposes only. Any such archived copies that contain or

constitute Protected Material remain subject to this Order and shall be maintained in confidence

by outside counsel for the Party retaining the materials. This provision does not apply to the Court,

including court personnel and the Court’s reporter. Any destruction obligations under this

Protective Order shall not apply to electronically-stored information in archival form stored on

backup tapes or computer servers that are created only for disaster recovery purposes, provided

that such electronic archives are not used as reference materials for a receiving Party’s business

operations.

       23.     The failure to designate documents, information or material in accordance with this

Order and the failure to object to a designation at a given time shall not preclude the filing of a

motion at a later date seeking to impose such designation or challenging the propriety thereof. The

entry of this Order and/or the production of documents, information and material hereunder shall




                                                 15
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 16 of 18 PageID #: 446




in no way constitute a waiver of any objection to the furnishing thereof, all such objections being

hereby preserved.

       24.     Any Party knowing or believing that any other party is in violation of or intends to

violate this Order and has raised the question of violation or potential violation with the opposing

party and has been unable to resolve the matter by agreement may move the Court for such relief

as may be appropriate in the circumstances. Pending disposition of the motion by the Court, the

Party alleged to be in violation of or intending to violate this Order shall discontinue the

performance of and/or shall not undertake the further performance of any action alleged to

constitute a violation of this Order.

       25.     Production of DESIGNATED MATERIAL by each of the Parties shall not be

deemed a publication of the documents, information and material (or the contents thereof)

produced so as to void or make voidable whatever claim the Parties may have as to the proprietary

and confidential nature of the documents, information or other material or its contents.
   .
       26.     Nothing in this Order shall be construed to effect an abrogation, waiver or limitation

of any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

       27.     Each of the Parties shall also retain the right to file a motion with the Court (a) to

modify this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

entities if reasonably necessary to prepare and present this Action and (b) to apply for additional

protection of DESIGNATED MATERIAL.

      So ORDERED and SIGNED this 20th day of February, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
                                                  16
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 17 of 18 PageID #: 447




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

             Plaintiff,

             v.                                            Civil Action No. 2:19-cv-00336-JRG

SPRINT CORPORATION, SPRINT                                 JURY TRIAL DEMANDED
COMMUNICATIONS CO., L.P., SPRINT
SOLUTIONS, INC., SPRINT SPECTRUM
L.P., and COMMSCOPE
TECHNOLOGIES LLC,

             Defendants.


                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER

      I, ______________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes    of this   action   any information       designated   as   “CONFIDENTIAL,”

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.



                                               1
Case 2:19-cv-00336-JRG Document 65 Filed 02/20/20 Page 18 of 18 PageID #: 448




4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

      all documents and things that I have prepared relating thereto, to the outside counsel for

      the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
